DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 12/08/2021.
Claims 1-8, 10-18, and 20 are pending. Claims 1, 11, and 20 are independent. Claims 9 and 19 have been canceled.
The previous rejection of claims 1-8, 10-18, and 20 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follis (US2017/0098192) in view of Effendi et al. (US10,503,919) and Papa et al. (US9,672,524).

In regards to claim 1, Follis substantially discloses a computer-implemented system for processing an electronic document and monitoring the process, comprising: 
one or more memory devices storing instructions (Follis para[0023]); and one or more processors configured to execute the instructions to perform operations comprising (Follis para[0023]): 
receiving, from a user device, a fillable electronic document and a request for processing the fillable electronic document (Follis para[0022], receives imported contract); 
using an authorization module to determine whether the received fillable electronic document can be processed (Follis para[0029], authentication service determine what can be done with contract);
uploading the received fillable electronic document by operating the received first set of defined processes based on an indicator attached to the received fillable electronic document (Follis para[0055], performs processes (classification)); 
Follis does not explicitly disclose using an authorization module to determine whether the received fillable electronic document can be processed, wherein the authorization module is configured to call an outside application programming interface to determine whether the received fillable document can be processed;
 monitoring a first status of the first set of defined processes by reading indicators attached to each of the first set of defined processes; and 
providing a list of the first monitored status to the user device based on a request from the user device.  
However Effendi et al. substantially discloses using an authorization module to determine whether the received fillable electronic document can be processed, wherein the authorization module is configured to call an outside application programming interface to determine whether the received fillable document can be processed (Effendi Fig. 2 and 4B col14 ln39-67, authorization module (interactivity module) call authentication service on authentication server 700 to determine if user is user is authorized to update document); 
monitoring a first status of the first set of defined processes by reading indicators attached to each of the first set of defined processes (Effendi et al. col15 ln25-44, document status module track authentication status of document); and 
providing a list of the first monitored status to the user device based on a request from the user device (Effendi et al. col12 ln24-47, provides list of monitored document statuses).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the contract importing method of Follis with the authentication method of Effendi et al. in order to ensure a user is authorized to sign the document (Effendi et al. col2 ln29-53).
Follis does not explicitly disclose receiving a first set of defined processes from a user via a user interface;
wherein the indicator comprises a type of agreement associated with the received fillable electronic document.
However Papa et al. substantially discloses receiving a first set of defined processes from a user via a user interface (Papa et al. fig. 9, col37 ln4-31, receives selection from user for item and workflow (process));
wherein the indicator comprises a type of agreement associated with the received fillable electronic document (Papa et al. col13 ln25-56, attaches indicators (tags) for type of agreement).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the contract importing method of Follis with authorization method of Effendi et al. and the document workflow management method of Papa et al. in order to track relevant documents and ensure they are consistently processed (Papa et al. col1 ln44-58).

In regards to claim 2, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 1, wherein the operations further comprise:   
generating a complete electronic document based on a completion of the first set of defined processes (Follis para[0015]); 
operating a second set of predefined processes on the generated complete electronic document (Follis para[0065]); 
monitoring a second status of the second set of predefined processes (Follis para[0015]); and 
providing the second monitored status to the user device (Follis para[0015]).  

In regards to claim 3, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 2, wherein the provided second monitored status visualizes which of the second set of predefined processes halts a completion of the second set of predefined processes (Follis para[0015]).  

In regards to claim 4, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 2, wherein generating a complete electronic document comprises: 
preparing an interface for receiving a required data (Follis para[0025]); 
presenting the prepared interface within a web browser in a second user device (Follis fig. 1 para[0031]); 
receiving the required data from the second user device (Follis para[0065]); and 
embedding the received required data to the fillable electronic document by inserting the received required data into specific pages needing the required data in the fillable electronic document (Follis para[0065]).  

In regards to claim 5, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 4, wherein the required data is a signature received from the second user device (Follis para[0028]).  

In regards to claim 6, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 4, wherein generating a complete electronic document further comprises: 
generating metadata comprising one or more attributes (Follis para[0010]); and 
embedding the generated metadata into the electronic document by linking the generated metadata to the complete electronic document (Follis para[0010]).  

In regards to claim 7, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 6, wherein the attribute comprises an IP address associated with the user device (Follis para[0029]).  

In regards to claim 8, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 6, wherein the attribute comprises a history of changes made on the electronic document by any users (Effendi et al. col12 ln16-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the contract importing method of Follis with the authentication method of Effendi et al. in order to ensure a user is authorized to sign the document (Effendi et al. col2 ln29-53).

In regards to claim 10, Follis as modified by Effendi et al. and Papa et al. substantially discloses the computer-implemented system of claim 1, wherein the attached indicator comprises electronic and manual (Follis para[0054]).  

Claims 11-18 recite substantially similar limitations to claims 1-8. Thus claims 11-18 are rejected along the same rationale as claims 1-8.

Claim 20 recites substantially similar limitations to claims 1-2. Thus claim 20 is rejected along the same rationale as claims 1-2.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-18 and 20 have been considered but are moot because the arguments do not apply the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178